NOT FOR PUBLICATION WITHOUT THE
                                 APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-3840-17T3

BANK OF AMERICA, N.A.,

           Plaintiff-Respondent,

v.

ENRIQUE ENCARNACION
and MR. RAMIREZ, husband
of MARLYN RAMIREZ,

           Defendants,

and

MARLYN RAMIREZ,

           Defendant-Appellant.


                    Submitted May 15, 2019 – Decided June 5, 2019

                    Before Judges Alvarez and Reisner.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Hudson County, Docket No.
                    F-039826-15.

                    Marlyn Ramirez, appellant pro se.

                    Respondent has not filed a brief.
PER CURIAM

        Defendant Marlyn Ramirez's appeal of a final judgment of foreclosure

entered against her was denied in a May 23, 2018 unpublished opinion. Bank

of America, N.A. v. Marlyn Ramirez, No. A-3448-16 (App. Div. May 23, 2018).

While the appeal was pending, on March 29, 2018, the Honorable Barry P.

Sarkisian, P.J. Chancery, denied Ramirez's motion to vacate or stay a writ of

possession on the property, which she continued to occupy. We affirm for the

reasons stated by Judge Sarkisian.

        The judge explained no relief would be granted because Ramirez's request

did not satisfy the Crowe v. De Gioia1 standard. As he said, Ramirez had failed

to articulate any basis on which her appeal would be granted. To the contrary:

                     . . . at all stages of this litigation [Ramirez] failed
              to establish a genuine issue of material fact that would
              rebut [p]laintiff's right to foreclose.

                    Moreover, [Ramirez] has failed to demonstrate
              that any irreparable harm will ensue should the [c]ourt
              grant the stay requested in the application. [Ramirez]
              only states that it would be a grave injustice to evict
              [Ramirez] pending the appeal; however, [Ramirez's]
              emergent motion to stay the eviction has already been
              granted . . . and adjourned from March 27, 2018 to May
              31, 2018. Putting off the eviction pending the outcome
              of this appeal would unduly prejudice the [p]laintiff,
              since final judgment has already been entered, and

1
    90 N.J. 126 (1982).
                                                                               A-3840-17T3
                                            2
            [Ramirez] has otherwise failed to show that it is likely
            to prevail on appeal.

                  Lastly, the [c]ourt finds that [the] balance of
            equities do not favor a stay of the writ of possession.
            [Ramirez] defaulted in February 1, 2015, and has been
            living in the property rent-free for a little over three
            years. This [c]ourt entered final judgment in this
            action, having previously found that [Ramirez] failed to
            rebut [p]laintiff's prima facie right to foreclose. For
            these reasons, the [c]ourt finds that it would be
            inequitable to further prolong the foreclosure process.

      Ramirez's appeal of Judge Sarkisian's denial of a stay is grounded on her

claim that, if the appeal was successful, to have allowed the eviction to proceed

would work a grave injustice upon her and could harm an innocent third party.

The appeal was not successful, however, and the final judgment of foreclosure

was affirmed. The reasons stated by Judge Sarkisian contain no error of law,

and although Ramirez may disagree, no error as to fact either.

      Affirmed.




                                                                         A-3840-17T3
                                       3